Title: From George Washington to William Heath, 28 February 1782
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Philadelphia 28th Feby 1782
                  
                  At the request of the Superintendant of Finance, I beg leave to make you acquainted with the mode by which he proposes to furnish the Officers with a supply of Cloathing, and with the reason which induced him to adopt that mode.  These you will be pleased to communicate to the Officers under your particular command as you may find Opportunities, in order to remove any misapprehensions which may have arisen, upon a hasty or partial view of the matter.
                  Had the valuable Store Ship the Marquis de la Fayette arrived Safe from France, we should have had it in our power to have supplied the Officers with the necessary Articles of Cloathing out of the public Magazine, but she unfortunately miscarried.  The Financier upon being informed of this, and knowing the distress of the greater part of the Officers, who had now no right to place any further dependance upon their States, they being called upon for a sum equal to the whole expences of the War, immediately set about divising a plan, by which he could afford Relief to their wants, without involving himself deeper in those difficulties with which he is perplexed by the Scantiness of public funds.
                  Upon enquiry he found Gentlemen of extensive commercial Credit (Mess. Sands & Co.) willing to Supply a quantity of Goods proper for the Army at their places of Cantonment upon a Credit of Six Months, and upon as low terms as they could be procured elsewhere.  He therefore fixed upon the measure which is now about to be adopted, that of giving each Officer a Note for a certain Sum payable in Six Months, which the owners of the Goods will receive in payments.  But there is no obligation upon any Officer to take these Notes or after he has rece’d them to purchase Cloathing of Mr Sands, should he have supplied himself before hand, he may Keep them till the time of payments, which will be punctually complied with, he may discount them, or he may lay them out in any Kind of Stores for the Campaign; the great object was to procure a Supply of Cloathing of which the bulk of the Officers were undoubtedly in want.
                  Mr Morris very prudently foresaw that the end would not be answered except a person could be procured who would engage to furnish a quantity of goods & to take the promissary Notes at their full Value.  In this I flatter myself he has succeeded, as I am informed by those Gentlemen, who have taken up Goods from Mr Sands, that they have been perfectly satisfied with his prices.
                  It is to be hoped, if the states comply in any degree with the requisitions upon them, that we shall be able to put both Offiecrs and Men upon as good and regular a footing for pay as they are now for Cloathing and provision, to which it was certainly wise first to attend.  The new taxes cannot be expected to come into use for some time, and therefore the kind of Anticipation which the Financier has hit upon was a matter of necessity, not of choice, and as Such I hope it will be received by the Gentlemen of the Army who will be certainly benefitted by it—with great regard I am Dear Sir Your Very Obed. Servt
                  
                     Go: Washington
                  
               